IN THE SUPREME COURT OF THE STATE OF DELAWARE

    MARSAAN NEWMAN,                       §
                                          §
        Defendant Below-                  §   No. 478, 2015
        Appellant,                        §
                                          §
        v.                                §   Court Below—Superior Court
                                          §   of the State of Delaware
    STATE OF DELAWARE,                    §
                                          §   Cr. ID 1202018751
        Plaintiff Below-                  §
        Appellee.                         §

                           Submitted: December 21, 2015
                           Decided:   February 9, 2016

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                    ORDER

       This 9th day of February 2016, having considered the opening brief,

motion to affirm, and record on appeal, we find it evident that the judgment

of the Superior Court denying the appellant’s motion for correction of

sentence should be affirmed for the reason assigned in its August 14, 2015

order, holding that the designation of the appellant’s predicate felonies as

violent or non-violent was irrelevant to determining his current status as a

habitual offender under 11 Del. C. § 4214(a). 1




1
  Cropper v. State, 2006 WL 2827640, *1 (Del. Oct. 2, 2006) (“Any felony conviction
can qualify as a predicate felony under § 4214(a).”).
     NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.

                              BY THE COURT:

                              /s/ Collins J. Seitz, Jr.
                                     Justice




                              2